Citation Nr: 0908376	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include on a secondary basis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated April 2006, the RO granted service 
connection for PTSD, and assigned a 30 percent evaluation for 
it, effective April 2005.  The Veteran has disagreed with the 
assigned rating.  In an August 2007 rating decision, the RO 
denied service connection for erectile dysfunction, to 
include on a secondary basis, and denied the Veteran's claim 
for a total rating based on individual unemployability due to 
service-connected disability.  

The issues of entitlement to an increased rating for PTSD and 
entitlement to a total rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Service connection is in effect for, among other 
disabilities, PTSD, evaluated as 30 percent disabling.

2.  Erectile dysfunction was initially manifested many years 
after service, and there is no competent medical evidence 
linking it to service or a service-connected disability, to 
include treatment for such disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a November 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, to include on a 
secondary basis, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  In addition, a March 2006 
letter and the November 2006 letter also advised the Veteran 
of the evidence needed to establish a disability rating and 
effective date for the claim on appeal.  The case was last 
readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, and private and VA medical records, 
including the report of a Department of Veterans Affairs (VA) 
examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and by providing medical evidence.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has been granted service connection for PTSD, 
evaluated as 30 percent disabling; postoperative residuals of 
a Baker's cyst of the left knee, evaluated as 10 percent 
disabling; and for residuals of a laceration of the right 
wrist, evaluated as noncompensable.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  VA 
outpatient treatment records disclose that the Veteran 
indicated in February 2005 that he was unable to have a 
sexual relationship with his wife.  The Veteran reported in 
September 2006 that he was having 
increasing difficulty having erections since he had been on 
medication for PTSD.  The examiner commented that the 
Veteran's erectile dysfunction could be related to his PTSD 
medication.  The Board notes that when he was examined by the 
VA in July 2007, the Veteran asserted that he had noticed the 
onset of erectile dysfunction following his return from the 
Persian Gulf war, and that while it had improved initially, 
it subsequently got worse.  

In September 2006, a private psychiatrist noted that he had 
been treating the Veteran since June 2005 for PTSD.  He 
commented that the medications the Veteran was taking for 
PTSD had caused him to experience erectile dysfunction.

The evidence against the Veteran's claim includes the service 
treatment records and post-service medical records.  The 
service treatment records are negative for complaints or 
findings relating to erectile dysfunction.  It is not 
disputed that erectile dysfunction was first noted in the 
medical records many years after service.  

The record shows that the Veteran was seen for recurrent 
balanitis in February 2006.  He apparently underwent a 
circumcision the following month.  The evidence also reflects 
that the Veteran has been diagnosed with Parkinson's disease.

It was reported on VA genitourinary examination in July 2007 
that the Veteran had been diagnosed with Parkinson's disease 
in 2004, and that it had become progressively worse since 
then.  The examiner noted that he reviewed the claims folder, 
and listed the medications the Veteran was taking.  These 
were bupropion, temazepam and trazadone.  Following the 
examination, the diagnosis was erectile dysfunction.  The 
examiner commented that Parkinson's disease may be 
responsible for erectile dysfunction.  He also noted that the 
medications the Veteran took were not commonly associated 
with erectile dysfunction.  Therefore, he was unable to 
state, without resorting to speculation, the cause of the 
Veteran's erectile dysfunction, or whether the medications 
for PTSD aggravated the erectile dysfunction.  He observed 
that other etiologies to account for erectile dysfunction 
were present, and that the impact of the Veteran's phimosis, 
balanitis and subsequent circumcision on it were unknown.  


The Board acknowledges the private medical opinion supporting 
the Veteran's claim.  The Board finds, however, that the 
opinion is of no probative value.  In this regard, the 
private physician provided only a conclusory statement, 
without identifying the medication involved, without 
acknowledging the Veteran's significant physical 
disabilities, and without providing any rationale to support 
his statement.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  


Conversely, the VA physician reviewed the claims file, 
examined the Veteran, identified the medications the Veteran 
was taking and noted that they are not commonly associated 
with erectile dysfunction.  He also noted the other 
nonservice connected disabilities, such as Parkinson's 
disease which can cause the condition.  

The Veteran asserted that greater weight should be accorded 
the opinion of his private physician under the "treating 
physician" rule.  However, such rule does not apply here.  
The Court has addressed the question of the weight to be 
accorded to medical opinions of the claimant's treating 
physician.  In Guerrieri v. Brown, 4 Vet. App. 467 (1993), 
the Court specifically declined to adopt the "treating 
physician" rule.  In refusing to invoke the rule for the VA 
adjudication system, the Court held that the Board "must 
articulate the reasons or bases for accepting or rejecting 
the medical opinions of treating physicians and psychologists 
for the weight it ascribes to the evidence.  Guerrieri, at 
472.  In White v. Principi, 243 F. 3d (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit upheld 
the determination of the Court that failed to adopt the 
"treating physician" rule.  

For the reasons set forth above, the Board concludes evidence 
against the claim is of greater probative value than that 
supporting the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for erectile dysfunction.


ORDER

Service connection for erectile dysfunction, to include on a 
secondary basis, is denied.


REMAND

The Veteran also asserts that a higher rating is warranted 
for PTSD, and that he is unable to work due to his service-
connected disabilities.  


The Board notes that the Veteran was examined by J.C. 
Lindgren, M.D. of the Goldsboro Psychiatric Clinic in 
February 2005.  Following the examination, the diagnoses were 
PTSD, chronic, severe, and major depression.  The examiner 
assigned a Global Assessment of Functioning score of 30.  In 
September 2006, E.W. Hoeper, M.D., also of the Goldsboro 
Psychiatric Clinic, related that he had been treating the 
Veteran since June 2005.  There is no indication in the 
record that the VA has attempted to obtain these treatment 
records.  The Board also observes that the VA psychiatric 
examination of May 2006 resulted in similar diagnoses, but 
assigned a Global Assessment of Functioning score of 48.

The Board notes that the veteran has not been afforded a VA 
examination with respect to his claim for a higher rating for 
PTSD since May 2006, and the most recent evidence of record 
is over two years old.  Thus, the record may not accurately 
reflect the current severity of the service-connected PTSD.  
See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, on remand a new VA examination should be 
scheduled.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In view of 
the development regarding the claim for an increased rating 
for PTSD, the claim for a total rating must also be remanded.

Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 2005.  
The RO/AMC should specifically request 
any treatment records from the Goldsboro 
Psychiatric Clinic.  After securing the 
necessary authorizations for release of 
this information, the RO/AMC should 
attempt to obtain copies of all treatment 
records referred to by the Veteran.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide a 
diagnosis for all psychiatric 
disabilities identified.  If diagnoses 
other than PTSD are currently shown, the 
examiner should indicate whether any such 
disorder(s) is/are related to the 
Veteran' PTSD.  If not, the examiner 
should identify which psychiatric 
symptoms are related to PTSD versus other 
psychiatric diagnoses provided.  The 
examiner should also provide a Global 
Assessment of Functioning score for the 
Veteran's PTSD, and an opinion as to 
whether the Veteran's PTSD symptoms would 
render him unable to obtain or maintain 
gainful employment.

3.  Following completion of the above, 
review the evidence and determine whether 
the Veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


